

REDFIN CORPORATION
2017 EQUITY INCENTIVE PLAN
NOTICE OF PERFORMANCE-BASED STOCK OPTION GRANT


Unless otherwise defined herein, the terms defined in the Redfin Corporation
(“Redfin”) 2017 Equity Incentive Plan (the “Plan”) will have the same meanings
in this Notice of Performance-Based Stock Option Grant and the electronic
representation of this Notice of Performance-Based Stock Option Grant
established and maintained by Redfin or a third party designated by Redfin (this
“Notice”) and the attached Agreement (as defined below).
You (the “Participant”) have been granted a performance-based option to purchase
shares of Common Stock (“Shares”) of Redfin (this “Option”) under the Plan
subject to the terms and conditions of the Plan, this Notice, the performance
and vesting terms set forth in Appendix A attached hereto (“Appendix A”) and the
Performance-Based Stock Option Award Agreement, including any applicable
country-specific provisions in any appendix attached thereto (the “Country
Appendix”), attached hereto as Appendix B (“Appendix B”). This Notice, Appendix
A and Appendix B are collectively, referred to herein as the “Agreement.”
Participant:    
Date of Grant:    
Grant Number:    
Exercise Price per Share:    
Target Number of Shares:    
Maximum Number of Shares    
Type of Option:    
Performance Period:
As set forth in Appendix A

Performance Metric:
As set forth in Appendix A

Vesting Schedule:
As set forth in Appendix A

Expiration Date:
The earlier to occur of: (a) the date that the Committee determines that the
Performance Metric has not been satisfied and (b) the tenth anniversary of the
Date of Grant. This Option expires earlier if Participant’s Service terminates
earlier, as described in the Agreement.

By accepting (whether in writing, electronically or otherwise) the Option,
Participant acknowledges and agrees to the following:
Participant understands that Participant’s employment or consulting relationship
or Service with Redfin or a Parent or Subsidiary or Affiliate is for an
unspecified duration, can be terminated at any time (i.e., is “at-will”), except
where otherwise prohibited by applicable law and that nothing in this Notice,
the Agreement or the Plan changes the nature of that relationship. Participant
acknowledges that the vesting of the Option pursuant to the Agreement is subject
to both the achievement of the Performance Metric and Participant’s continuing
Service as an Employee, Director or Consultant. Participant acknowledges that
the Vesting Schedule may change prospectively in the event that Participant’s
service status changes between full- and part-time status and/or in the event
Participant is on a leave of absence, in accordance with Redfin’s policies
relating to work schedules and vesting or as determined by the Committee.
Furthermore, the period during which Participant may exercise the Option after a
termination of Service will commence on the Termination Date (as defined in the
Option Agreement). Participant also understands that this Notice is subject to
the terms and conditions of both the Agreement and the Plan, both of which are
incorporated herein by reference. Participant has read both the Agreement and
the Plan. By accepting the Option, Participant consents to electronic delivery
as set forth in the Agreement.





--------------------------------------------------------------------------------




 
PARTICIPANT
 
REDFIN CORPORATION
 
 
 
 
 
 
 
 
 
Signature:
 
 
By:
 
 
 
Print Name:
 
 
Name:
 
 
 
 
 
 
Its:
 
 



    

--------------------------------------------------------------------------------





APPENDIX A


PERFORMANCE AND VESTING METRICS


[Applicable performance and vesting metrics to be inserted]








--------------------------------------------------------------------------------





APPENDIX B


REDFIN CORPORATION
2017 EQUITY INCENTIVE PLAN
PERFORMANCE-BASED STOCK OPTION AWARD AGREEMENT


Unless otherwise defined in this Performance-Based Stock Option Award Agreement
(this “Option Agreement”), any capitalized terms used herein will have the
meaning ascribed to them in the Redfin Corporation 2017 Equity Incentive Plan
(the “Plan”).
Participant has been granted an option to purchase Shares (the “Option”) of
Redfin Corporation (“Redfin”), subject to the terms and conditions of the Plan,
the Notice of Performance-Based Stock Option Grant (the “Notice”), the
performance-based terms and conditions set forth in Appendix A (“Appendix A”)
and this Option Agreement, including any applicable country-specific provisions
in any appendix attached hereto (the “Country Appendix”). The Notice, Appendix A
and any Country Appendix constitute part of this Option Agreement.
1.Vesting Rights. Subject to the applicable provisions of the Plan, Appendix A
and this Option Agreement, this Option may be exercised, in whole or in part, in
accordance with the Notice and Appendix A.
2.    Grant of Option. Participant has been granted an Option for up to the
maximum number of Shares set forth in the Notice at the exercise price per Share
in U.S. Dollars set forth in the Notice (the “Exercise Price”). In the event of
a conflict between the terms and conditions of the Plan and the terms and
conditions of this Option Agreement, the terms and conditions of the Plan will
prevail. If designated in the Notice as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an Incentive Stock Option under Section 422 of
the Code. However, if this Option is intended to be an ISO, to the extent that
it exceeds the U.S. $100,000 rule of Code Section 422(d) it will be treated as a
Nonqualified Stock Option (“NSO”).
3.    Termination Period.
(a)    General Rule. If Participant’s Service terminates for any reason except
death or Disability, and other than for Cause (as defined in the Plan), then
this Option will expire at the close of business at Redfin headquarters on the
date three (3) months after Participant’s Termination Date (as defined below)
(or such shorter time period not less than thirty (30) days or longer time
period as may be determined by the Committee, with any exercise beyond three (3)
months after the date Participant’s Service terminates deemed to be the exercise
of an NSO).
Redfin determines when Participant’s Service terminates for all purposes under
this Option Agreement.
(b)    Death; Disability. If Participant dies before Participant’s Service
terminates (or Participant dies within three months of Participant’s termination
of Service other than for Cause, then this Option will expire at the close of
business at Redfin headquarters on the date 18 months after the date of death
(or such shorter time period not less than six (6) months or longer time period
as may be determined by the Committee, subject to the expiration details in
Section 7). If Participant’s Service terminates because of Participant’s
Disability, then this Option will expire at the close of business at Redfin
headquarters on the date 12 months after Participant’s Termination Date (or such
shorter time period not less than six (6) months or longer time period as may be
determined by the Committee, subject to the expiration details in Section 7).


1



--------------------------------------------------------------------------------




(c)    Cause. If Participant’s Service is terminated for Cause, this Option will
expire upon the Termination Date.
(d)    No Notice. Participant is responsible for keeping track of these exercise
periods following Participant’s termination of Service for any reason. Redfin
will not provide further notice of such periods. In no event will this Option be
exercised later than the Expiration Date set forth in the Notice.
(e)    Termination. For purposes of this Option, Participant’s Service will be
considered terminated as of the date Participant is no longer providing Services
to Redfin, its Parent or one of its Subsidiaries or Affiliates (regardless of
the reason for such termination and whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where Participant is employed
or the terms of Participant’s employment agreement, if any) (the “Termination
Date”). The Committee will have the exclusive discretion to determine when
Participant is no longer actively providing services for purposes of
Participant’s Option (including whether Participant may still be considered to
be providing services while on an approved leave of absence). Unless otherwise
provided in this Option Agreement or determined by Redfin, Participant’s right
to vest in this Option under the Plan, if any, will terminate as of the
Termination Date and will not be extended by any notice period (e.g.,
Participant’s period of services would not include any contractual notice period
or any period of “garden leave” or similar period mandated under employment laws
in the jurisdiction where Participant is employed or the terms of Participant’s
employment agreement, if any). Following the Termination Date, Participant may
exercise the Option only as set forth in the Notice, Appendix A and this
Section, provided that the period (if any) during which Participant may exercise
the Option after the Termination Date, if any, will commence on the date
Participant ceases to provide services and will not be extended by any notice
period mandated under employment laws in the jurisdiction where Participant is
employed or terms of Participant’s employment agreement, if any. If Participant
does not exercise this Option within the termination period set forth in the
Notice, Appendix A or the termination periods set forth above, the Option will
terminate in its entirety. In no event, may any Option be exercised after the
Expiration Date of the Option as set forth in the Notice.
4.    Exercise of Option.
(a)    Right to Exercise. This Option is exercisable during its term in
accordance with the Notice and Appendix A and the applicable provisions of the
Plan and this Option Agreement. In the event of Participant’s death, Disability,
termination for Cause or other cessation of Service, the exercisability of the
Option is governed by the applicable provisions of the Plan, the Notice,
Appendix A and this Option Agreement. This Option may not be exercised for a
fraction of a Share.
(b)    Method of Exercise. This Option is exercisable by delivery of an exercise
notice in a form specified by Redfin (the “Exercise Notice”), which will state
the election to exercise the Option, the number of Shares in respect of which
the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by Redfin pursuant to the
provisions of the Plan. The Exercise Notice will be delivered in person, by
mail, via electronic mail or facsimile or by other authorized method to the
Secretary of Redfin or other person designated by Redfin. The Exercise Notice
will be accompanied by payment of the aggregate Exercise Price as to all
Exercised Shares together with any applicable Tax-Related Items (as defined in
Section 8 below). This Option will be deemed to be exercised upon receipt by
Redfin of such fully executed Exercise Notice accompanied by such aggregate
Exercise Price and payment of any Tax-Related Items. No Shares will be issued
pursuant to the exercise of this Option unless such issuance and exercise
complies with all relevant provisions of law and the requirements of any stock
exchange or quotation service upon which the Shares are then listed. Assuming
such compliance, for


2



--------------------------------------------------------------------------------




income tax purposes the Exercised Shares will be considered transferred to
Participant on the date the Option is exercised with respect to such Exercised
Shares.
(c)    Exercise by Another. If another person wants to exercise this Option
after it has been transferred to him or her in compliance with this Agreement,
that person must prove to Redfin’s satisfaction that he or she is entitled to
exercise this Option. That person must also complete the proper Exercise Notice
form (as described above) and pay the Exercise Price (as described below) and
any applicable Tax-Related Items (as described below).
5.    Method of Payment. Payment of the aggregate Exercise Price will be by any
of the following, or a combination thereof, at the election of Participant:
(a)    Participant’s personal check (or readily available funds), wire transfer,
or a cashier’s check;
(b)    certificates for shares of Redfin stock that Participant owns, along with
any forms needed to effect a transfer of those shares to Redfin; the value of
the shares, determined as of the effective date of the Option exercise, will be
applied to the Option Exercise Price. Instead of surrendering shares of Redfin
stock, Participant may attest to the ownership of those shares on a form
provided by Redfin and have the same number of shares subtracted from the Option
shares issued to Participant. However, Participant may not surrender, or attest
to the ownership of, shares of Redfin stock in payment of the Exercise Price of
Participant’s Option if Participant’s action would cause Redfin to recognize
compensation expense (or additional compensation expense) with respect to this
Option for financial reporting purposes;
(c)    cashless exercise through irrevocable directions to a securities broker
approved by Redfin to sell all or part of the Shares covered by this Option and
to deliver to Redfin from the sale proceeds an amount sufficient to pay the
Exercise Price and any applicable Tax-Related Items. The balance of the sale
proceeds, if any, will be delivered to Participant. The directions must be given
by signing a special notice of exercise form provided by Redfin; or
(d)    other method authorized by Redfin.
6.    Non-Transferability of Option. This Option may not be sold, assigned,
transferred, pledged, hypothecated, or otherwise disposed of other than by will
or by the laws of descent or distribution or court order and may be exercised
during the lifetime of Participant only by Participant or unless otherwise
permitted by the Committee on a case-by-case basis. The terms of the Plan and
this Option Agreement will be binding upon the executors, administrators, heirs,
successors and assigns of Participant.
7.    Term of Option. This Option will in any event expire on the expiration
date set forth in the Notice, which date is 10 years after the Date of Grant
(five years after the Date of Grant if this option is designated as an ISO in
the Notice of Stock Option Grant and Section 5.3 of the Plan applies).
8.    Tax Consequences.
(a)    Responsibility for Taxes. Participant acknowledges that, regardless of
any action taken by Redfin or, if different, a Parent, Subsidiary or Affiliate
employing or retaining Participant (the “Employer”), the ultimate liability for
all income tax, social insurance, payroll tax, fringe benefits tax, payment on
account or other tax-related items related to Participant’s participation in the
Plan and legally applicable to Participant (“Tax-Related Items”) is and remains
Participant’s responsibility and may exceed the amount actually withheld by
Redfin or the Employer. Participant further acknowledges that Redfin and/


3



--------------------------------------------------------------------------------




or the Employer (i) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of this Option,
including, but not limited to, the grant, vesting or exercise of this Option,
the subsequent sale of Shares acquired pursuant to such exercise and the receipt
of any dividends; and (ii) do not commit to and are under no obligation to
structure the terms of the grant or any aspect of this Option to reduce or
eliminate Participant’s liability for Tax-Related Items or achieve any
particular tax result. Further, if Participant is subject to Tax-Related Items
in more than one jurisdiction, Participant acknowledges that Redfin and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction. PARTICIPANT SHOULD
CONSULT A TAX ADVISER APPROPRIATELY QUALIFIED IN THE COUNTRY OR COUNTRIES IN
WHICH PARTICIPANT RESIDES OR IS SUBJECT TO TAXATION BEFORE EXERCISING THE OPTION
OR DISPOSING OF THE SHARES.
(b)    Withholding. Prior to any relevant taxable or tax withholding event, as
applicable, Participant agrees to make adequate arrangements satisfactory to
Redfin and/or the Employer to satisfy all Tax-Related Items. In this regard,
Participant authorizes Redfin and/or the Employer, or their respective agents,
at their discretion, to satisfy the obligations with regard to all Tax-Related
Items by one or a combination of the following:
(i)
withholding from Participant’s wages or other cash compensation paid to
Participant by Redfin and/or the Employer; or

(ii)
withholding from proceeds of the sale of Shares acquired at exercise of this
Option either through a voluntary sale or through a mandatory sale arranged by
Redfin (on Participant’s behalf pursuant to this authorization); or

(iii)
withholding in Shares to be issued upon exercise of the Option, provided Redfin
only withholds the number of Shares necessary to satisfy no more than the
maximum applicable statutory withholding amounts; or

(iv)
Participant’s payment of a cash amount (including by check representing readily
available funds or a wire transfer); or

(v)
any other arrangement approved by the Committee and permitted by applicable law;

all under such rules as may be established by the Committee and in compliance
with Redfin’s Insider Trading Policy and 10b5-1 Trading Plan Policy, if
applicable.
Depending on the withholding method, Redfin may withhold or account for
Tax-Related Items by considering applicable statutory withholding rates or other
applicable withholding rates, including up to maximum applicable rates, in which
case Participant will receive a refund of any over-withheld amount, if
applicable, in cash and will have no entitlement to the Common Stock equivalent.
If the obligation for Tax-Related Items is satisfied by withholding in Shares,
for tax purposes, Participant is deemed to have been issued the full number of
Shares issued upon exercise of the Options; notwithstanding that a number of the
Shares are held back solely for the purpose of paying the Tax-Related Items. The
Fair Market Value of these Shares, determined as of the effective date of the
Option exercise, will be applied as a credit against the Tax-Related Items
withholding.
Finally, Participant agrees to pay to Redfin or the Employer any amount of
Tax-Related Items that Redfin or the Employer may be required to withhold or
account for as a result of Participant’s


4



--------------------------------------------------------------------------------




participation in the Plan that cannot be satisfied by the means previously
described. Redfin may refuse to issue or deliver the Shares or the proceeds of
the sale of Shares, if Participant fails to comply with his or her obligations
in connection with the Tax-Related Items.
(c)    Notice of Disqualifying Disposition of ISO Shares. For U.S. taxpayers, if
Participant sells or otherwise disposes of any of the Shares acquired pursuant
to an ISO on or before the later of (i) two years after the grant date, or
(ii) one year after the exercise date, Participant will immediately notify
Redfin in writing of such disposition. Participant agrees that he or she may be
subject to income tax withholding by Redfin on the compensation income
recognized from such early disposition of ISO Shares by payment in cash or out
of the current earnings paid to Participant.
9.    Nature of Grant. By accepting the Option, Participant acknowledges,
understands and agrees that:
(a)    the Plan is established voluntarily by Redfin, it is discretionary in
nature, and it may be modified, amended, suspended or terminated by Redfin at
any time, to the extent permitted by the Plan;
(b)    the grant of the Option is voluntary and occasional and does not create
any contractual or other right to receive future grants of options, or benefits
in lieu of options, even if options have been granted in the past;
(c)    all decisions with respect to future Option or other grants, if any, will
be at the sole discretion of Redfin;
(d)    the Option grant and Participant’s participation in the Plan will not
create a right to employment or be interpreted as forming an employment or
services contract with Redfin, the Employer or any Parent or Subsidiary or
Affiliate;
(e)    Participant is voluntarily participating in the Plan;
(f)    the Option and the Shares acquired under the Plan are not intended to
replace any pension rights or compensation;
(g)    the Option and any Shares acquired under the Plan and the income and
value of same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;
(h)    the future value of the Shares underlying the Option is unknown,
indeterminable, and cannot be predicted with certainty;
(i)    if the underlying Shares do not increase in value, the Option will have
no value;
(j)    if Participant exercises the Option and acquires Shares, the value of
such Shares may increase or decrease in value, even below the Exercise Price;
(k)    no claim or entitlement to compensation or damages will arise from
forfeiture of the Option resulting from Participant’s termination of Service
(for any reason whatsoever, whether or not later found to be invalid or in
breach of employment laws in the jurisdiction where Participant is employed or
the terms of Participant’s employment agreement, if any), and in consideration
of the grant of the Option


5



--------------------------------------------------------------------------------




to which Participant is otherwise not entitled, Participant irrevocably agrees
never to institute any claim against Redfin, or any Parent or Subsidiary or
Affiliate or the Employer, waives his or her ability, if any, to bring any such
claim, and releases Redfin, any Parent or Subsidiary or Affiliate and the
Employer from any such claim; if, notwithstanding the foregoing, any such claim
is allowed by a court of competent jurisdiction, then, by participating in the
Plan, Participant will be deemed irrevocably to have agreed not to pursue such
claim and agrees to execute any and all documents necessary to request dismissal
or withdrawal of such claim;
(l)    unless otherwise provided in the Plan or by Redfin in its discretion, the
Option and the benefits evidenced by this Option Agreement do not create any
entitlement to have the Option or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any Corporate Transaction affecting the Shares; and
(m)    the following provisions apply only if Participant is providing services
outside the United States:
(i)
the Option and the Shares subject to the Option are not part of normal or
expected compensation or salary for any purpose;

(ii)
Participant acknowledges and agrees that neither Redfin, the Employer nor any
Parent or Subsidiary or Affiliate will be liable for any foreign exchange rate
fluctuation between Participant’s local currency and the United States Dollar
that may affect the value of the Option or of any amounts due to Participant
pursuant to the exercise of the Option or the subsequent sale of any Shares
acquired upon exercise.

10.    No Advice Regarding Grant. Redfin is not providing any tax, legal or
financial advice, nor is Redfin making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
11.    Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Option Agreement and any other Option grant
materials by and among, as applicable, the Employer, Redfin and any Parent,
Subsidiary or Affiliate for the exclusive purpose of implementing, administering
and managing Participant’s participation in the Plan.
Participant understands that Redfin and the Employer may hold certain personal
information about Participant, including, but not limited to, Participant’s
name, home address, email address and telephone number, date of birth, social
insurance number, passport number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in Redfin,
details of all Options or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in Participant’s favor
(“Data”), for the exclusive purpose of implementing, administering and managing
the Plan.
Participant understands that Data will be transferred to the stock plan service
provider as may be designated by Redfin from time to time or its affiliates or
such other stock plan service provider as may be selected by Redfin in the
future, which is assisting Redfin with the implementation, administration and
management of the Plan. Participant understands that the recipients of the Data
may be located in the


6



--------------------------------------------------------------------------------




United States or elsewhere, and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than Participant’s
country. Participant understands that if he or she resides outside the United
States, he or she may request a list with the names and addresses of any
potential recipients of the Data by contacting his or her local human resources
representative. Participant authorizes Redfin, the stock plan service provider
as may be designated by Redfin from time to time, and its affiliates, and any
other possible recipients which may assist Redfin (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing his or her participation in the
Plan. Participant understands that Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan. Participant understands that if he or she resides outside the United
States, he or she may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing his or her local human resources representative. Further,
Participant understands that he or she is providing the consents herein on a
purely voluntary basis. If Participant does not consent, or if Participant later
seeks to revoke his or her consent, his or her employment status or service and
career with the Employer will not be adversely affected; the only adverse
consequence of refusing or withdrawing Participant’s consent is that Redfin
would not be able to grant Participant options or other equity awards or
administer or maintain such awards. Therefore, Participant understands that
refusing or withdrawing his or her consent may affect Participant’s ability to
participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that he or she may contact his or her local human resources
representative.
12.    Language. If Participant has received this Option Agreement, or any other
document related to the Option and/or the Plan translated into a language other
than English and if the meaning of the translated version is different than the
English version, the English version will control.
13.    Appendix. Notwithstanding any provisions in this Option Agreement, the
Option grant will be subject to any special terms and conditions set forth in
the Country Appendix to this Option Agreement for Participant’s country.
Moreover, if Participant relocates to one of the countries included in the
Country Appendix, the special terms and conditions for such country will apply
to Participant, to the extent Redfin determines that the application of such
terms and conditions is necessary or advisable for legal or administrative
reasons. The Country Appendix constitutes part of this Option Agreement.
14.    Imposition of Other Requirements. Redfin reserves the right to impose
other requirements on Participant’s participation in the Plan, on the Option and
on any Shares purchased upon exercise of the Option, to the extent Redfin
determines it is necessary or advisable for legal or administrative reasons, and
to require Participant to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.
15.    Acknowledgement. Redfin and Participant agree that the Option is granted
under and governed by the Notice, this Option Agreement and by the provisions of
the Plan (incorporated herein by reference). Participant: (a) acknowledges
receipt of a copy of the Plan and the Plan prospectus, (b) represents that
Participant has carefully read and is familiar with their provisions, and
(c) hereby accepts the Option subject to all of the terms and conditions set
forth herein and those set forth in the Plan and the Notice.
16.    Entire Agreement; Enforcement of Rights. This Option Agreement, the Plan,
the Notice and Appendix A constitute the entire agreement and understanding of
the parties relating to the subject matter herein and supersede all prior
discussions between them. Any prior agreements, commitments or negotiations


7



--------------------------------------------------------------------------------




concerning the purchase of the Shares hereunder are superseded. No modification
of or amendment to this Option Agreement, nor any waiver of any rights under
this Option Agreement, will be effective unless in writing and signed by the
parties to this Option Agreement. The failure by either party to enforce any
rights under this Option Agreement will not be construed as a waiver of any
rights of such party.
17.    Compliance with Laws and Regulations. The issuance of Shares and any
restriction on the sale of Shares will be subject to and conditioned upon
compliance by Redfin and Participant with all applicable state, federal and
local laws and regulations and with all applicable requirements of any stock
exchange or automated quotation system on which Redfin’s Common Stock may be
listed or quoted at the time of such issuance or transfer. Participant
understands that Redfin is under no obligation to register or qualify the Common
Stock with any state, federal or foreign securities commission or to seek
approval or clearance from any governmental authority for the issuance or sale
of the Shares. Further, Participant agrees that Redfin will have unilateral
authority to amend the Plan and this Option Agreement without Participant’s
consent to the extent necessary to comply with securities or other laws
applicable to issuance of Shares. Finally, the Shares issued pursuant to this
Option Agreement will be endorsed with appropriate legends, if any, determined
by Redfin.
18.    Severability. If one or more provisions of this Option Agreement are held
to be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (a) such
provision will be excluded from this Option Agreement, (b) the balance of this
Option Agreement will be interpreted as if such provision were so excluded and
(c) the balance of this Option Agreement will be enforceable in accordance with
its terms.
19.    Governing Law and Venue. This Option Agreement and all acts and
transactions pursuant hereto and the rights and obligations of the parties
hereto will be governed, construed and interpreted in accordance with the laws
of the State of Delaware, without giving effect to principles of conflicts of
law.
Any and all disputes relating to, concerning or arising from this Option
Agreement, or relating to, concerning or arising from the relationship between
the parties evidenced by the Plan or this Option Agreement, will be brought and
heard exclusively in the United States District Court for the Western District
of Washington or the Superior Court of King County, Washington. Each of the
parties hereby represents and agrees that such party is subject to the personal
jurisdiction of said courts; hereby irrevocably consents to the jurisdiction of
such courts in any legal or equitable proceedings related to, concerning or
arising from such dispute, and waives, to the fullest extent permitted by law,
any objection which such party may now or hereafter have that the laying of the
venue of any legal or equitable proceedings related to, concerning or arising
from such dispute which is brought in such courts is improper or that such
proceedings have been brought in an inconvenient forum.
20.    No Rights as Employee, Director or Consultant. Nothing in this Option
Agreement will affect in any manner whatsoever the right or power of Redfin, or
a Parent or Subsidiary or Affiliate, to terminate Participant’s Service, for any
reason, with or without Cause.
21.    Consent to Electronic Delivery of All Plan Documents and Disclosures. By
Participant’s acceptance (whether in writing, electronically or otherwise) of
the Notice, Participant and Redfin agree that this Option is granted under and
governed by the terms and conditions of the Plan, the Notice and this Option
Agreement. Participant has reviewed the Plan, the Notice and this Option
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement, and fully understands all provisions
of the Plan, the Notice and this Option Agreement. Participant hereby agrees to
accept as


8



--------------------------------------------------------------------------------




binding, conclusive and final all decisions or interpretations of the Committee
upon any questions relating to the Plan, the Notice and the Option Agreement.
Participant further agrees to notify Redfin upon any change in Participant’s
residence address indicated on the Notice. By acceptance of this Option,
Participant agrees to participate in the Plan through an on-line or electronic
system established and maintained by Redfin or a third party designated by
Redfin and consents to the electronic delivery of the Notice, this Option
Agreement, the Plan, account statements, Plan prospectuses required by the U.S.
Securities and Exchange Commission, U.S. financial reports of Redfin, and all
other documents that Redfin is required to deliver to its security holders
(including, without limitation, annual reports and proxy statements) or other
communications or information related to the Option and current or future
participation in the Plan. Electronic delivery may include the delivery of a
link to Redfin intranet or the internet site of a third party involved in
administering the Plan, the delivery of the document via e-mail or such other
delivery determined at Redfin’s discretion. Participant acknowledges that
Participant may receive from Redfin a paper copy of any documents delivered
electronically at no cost if Participant contacts Redfin by telephone, through a
postal service or electronic mail to Stock Administration. Participant further
acknowledges that Participant will be provided with a paper copy of any
documents delivered electronically if electronic delivery fails; similarly,
Participant understands that Participant must provide on request to Redfin or
any designated third party a paper copy of any documents delivered
electronically if electronic delivery fails. Also, Participant understands that
Participant’s consent may be revoked or changed, including any change in the
electronic mail address to which documents are delivered (if Participant has
provided an electronic mail address), at any time by notifying Redfin of such
revised or revoked consent by telephone, postal service or electronic mail to
Stock Administration. Finally, Participant understands that Participant is not
required to consent to electronic delivery if local laws prohibit such consent.
22.    Insider Trading Restrictions/Market Abuse Laws. Participant acknowledges
that, depending on Participant’s country, Participant may be subject to insider
trading restrictions and/or market abuse laws, which may affect Participant’s
ability to acquire or sell the Shares or rights to Shares under the Plan during
such times as Participant is considered to have “inside information” regarding
Redfin (as defined by the laws in Participant’s country). Any restrictions under
these laws or regulations are separate from and in addition to any restrictions
that may be imposed under any applicable Redfin insider trading policy.
Participant acknowledges that it is Participant’s responsibility to comply with
any applicable restrictions, and Participant is advised to speak to
Participant’s personal advisor on this matter.
23.    Award Subject to Redfin Clawback or Recoupment. To the extent permitted
by applicable law, the Option will be subject to clawback or recoupment pursuant
to any compensation clawback or recoupment policy adopted by the Board or
required by law during the term of Participant’s employment or other Service
that is applicable to Participant. In addition to any other remedies available
under such policy and applicable law, Redfin may require the cancellation of
Participant’s Option (whether vested or unvested) and the recoupment of any
gains realized with respect to Participant’s Option.
BY ACCEPTING THIS OPTION, PARTICIPANT AGREES TO ALL OF THE TERMS AND CONDITIONS
DESCRIBED ABOVE AND IN THE NOTICE, APPENDIX A, THE COUNTRY APPENDIX AND THE
PLAN.




9



--------------------------------------------------------------------------------





COUNTRY APPENDIX


REDFIN CORPORATION
2017 EQUITY INCENTIVE PLAN
PERFORMANCE-BASED STOCK OPTION AWARD AGREEMENT


None


    